Name: Commission Regulation (EC) NoÃ 740/2007 of 28 June 2007 amending Regulation (EC) NoÃ 1994/2006 opening Community tariff quotas for 2007 for sheep, goats, sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  means of agricultural production;  agricultural activity
 Date Published: nan

 29.6.2007 EN Official Journal of the European Union L 169/24 COMMISSION REGULATION (EC) No 740/2007 of 28 June 2007 amending Regulation (EC) No 1994/2006 opening Community tariff quotas for 2007 for sheep, goats, sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat (1), and in particular Article 16(1) thereof, Whereas: (1) Commission Regulation (EC) No 1994/2006 (2) provides for the opening of Community tariff quotas for sheep, goats, sheepmeat and goatmeat for the period from 1 January to 31 December 2007. (2) The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area (3), as approved by Council Decision 2007/138/EC (4), provides for the granting of an additional annual tariff quota quantity of 500 tonnes (carcase weight) of fresh, chilled, frozen or smoked sheepmeat for Iceland. However, as the Agreement is applicable as from 1 March 2007, the annual quantity for 2007 should be adjusted accordingly. (3) The Agreement specifies that the opening of the tariff quota is to be made as from 1 July, on the basis of nine months for 2007. This Regulation should therefore apply as from 1 July 2007. (4) Regulation (EC) No 1994/2006 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sheepmeat and goatmeat, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1994/2006 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply as from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 341, 22.12.2001, p. 3. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 413, 30.12.2006, p. 3; corrected by OJ L 50, 19.2.2007, p. 5. (3) OJ L 61, 28.2.2007, p. 29. (4) OJ L 61, 28.2.2007, p. 28. ANNEX ANNEX Sheepmeat and goatmeat (in tonnes of carcase weight equivalent) Community tariff quotas for 2007 Country group No CN codes Ad valorem duty % Specific duty EUR/100 kg Order number under first-come first-served  Origin Annual volume in tonnes of carcase weight equivalent Live animals (Coefficient = 0,47) Boneless lamb (1) (Coefficient = 1,67) Boneless mutton/sheep (2) (Coefficient = 1,81) Bone-in and carcases (Coefficient = 1,00) 1. 0204 Zero Zero  09.2101 09.2102 09.2011 Argentina 23 000  09.2105 09.2106 09.2012 Australia 18 786  09.2109 09.2110 09.2013 New Zealand 227 854  09.2111 09.2112 09.2014 Uruguay 5 800  09.2115 09.2116 09.1922 Chile 5 800  09.2121 09.2122 09.0781 Norway 300  09.2125 09.2126 09.0693 Greenland 100  09.2129 09.2130 09.0690 Faeroes 20  09.2131 09.2132 09.0227 Turkey 200  09.2171 09.2175 09.2015 Others (3) 200 2. 0204, 0210 99 21, 0210 99 29, 0210 99 60 Zero Zero  09.2119 09.2120 09.0790 Iceland 1 725 3. 0104 10 30, 0104 10 80 and 0104 20 90. For the species other than domestic sheep  only: ex 0204, ex 0210 99 21 and ex 0210 99 29. Zero Zero 09.2141 09.2145 09.2149 09.1622 ACP States 100 For the species domestic sheep  only: ex 0204, ex 0210 99 21 and ex 0210 99 29. Zero 65 % reduction of specific duties  09.2161 09.2165 09.1626 ACP States 500 4. 0104 10 30 0104 10 80 0104 20 90 10 % Zero 09.2181   09.2019 Erga omnes (4) 92 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Others  shall refer to all origins including the ACP States and excluding the other countries mentioned in the current table. (4) Erga omnes  shall refer to all origins including the countries mentioned in the current table.